Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2018-08-18 has been entered.  The status of the claims is as follows:
Claims 9, 21-25, and 27-36 are pending in the application.
Claims 1-8, 10-20, and 26 are cancelled.
Claims 9 and 24 are amended.
Claims 27-36 are new.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 USC 101 have been fully considered and are persuasive in light of the new amendments.  The rejections under 35 USC 101 have been withdrawn. 
Applicant’s arguments with respect to rejections under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues on Remarks Page 6 that Hennig uses the flow cytometry signals to reconstruct an image of the cell, before applying machine learning, and has thus amended the claim to state that the machine learning is applied without the reconstruction of the image.  Therefore, Examiner has applied art (Albitar et al., which was relied upon in the previous office action for Claims 15 and 25) in which machine learning is applied directly to the flow cytometry data, without reconstruction of an image of the cell, as Albitar, Para [0043], discloses:  “The raw data generated by the flow cytometer 106 is input into a computer processing system (step 302) which includes at least a memory and a processor that is programmed to execute one or more support vector machines.”  Examiner also notes that in the Prior Art Not Relied Upon, at the end of this action, Lee et al. also discloses applying SVM to flow cytometry data.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 21-25, 27-28, and 30-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albitar and Zhang (US 2016/0169786 A1; hereinafter “Albitar”)
As per Claim 9, Albitar teaches A method for classifying an object, comprising (Albitar, Para [0022], discloses:  “In one aspect of the invention, a method for analysis and classification of flow cytometry data”)
(a) providing a structured lighting pattern to the object, resulting in one or more time-series optical signals comprising at least one attribute of the object (Albitar, Para [0003], discloses:  “Flow cytometry is the measurement of characteristics of minute particles suspended in a flowing liquid stream. A focused beam of laser light illuminates each moving particle and light is scattered in all directions. Detectors placed forward of the intersection point or orthogonal to the laser beam receive the pulses of scattered light, generating signals which are input into a computer analyzer for interpretation.”  Here Albitar discloses a lighting pattern (“laser light illuminates each moving particle”), resulting in one or more time-series optical signals (“receive the pulses of scattered light”).  Albitar discloses that these signals comprise attributes of the object (“particle size”, “refractive index”, “Cross-sectional area”, “shape”, “granularity”) as they further state in [0003]:  “The total amount of forward scattered light detected depends on particle size and refractive index but is closely correlated with cross-sectional area of the particle as seen by the laser, whereas the amount of side scattered light can indicate shape or granularity”.  The lighting pattern may be a “structured” lighting pattern, as per Albitar [0006]:  “In some instruments, multiple fluorochromes may be analyzed simultaneously by using multiple lasers emitting at different wavelengths”).
(b) detecting the one or more time-series optical signals using one or more pixel detection elements; (Albitar, Para [0003] above, discloses:  “Detectors placed forward of the intersection point or orthogonal to the laser beam receive the pulses of scattered light, generating signals which are input into a computer analyzer for interpretation.”)
(c) performing one or more machine learning operations on the one or more time-series optical signals detected in (b) to obtain a determiner for the at least one attribute of the object; (Albitar, Para [0017], discloses:  “According to the present invention, a computer-assisted flow cytometry data analysis system is provided to automate most of the tedious steps of the analysis process, by using advanced machine learning technologies and other mathematical algorithms. Support Vector Machines (SVM) with custom distribution kernel are used to detect abnormal flow distributions. Gaussian Mixture models (GMM) are applied to automatic clustering and gating. A special graph algorithm is developed for automatic gate recognition.”  Here, Albitar discloses a machine learning model (“SVM”).  Albitar, Para [0043], discloses:  “The input data set may be divided into two portions, one for use in training the support vector machine, the other for use in testing the effectiveness of the training”.  Here, Albitar discloses machine learning operations (“training”) in which one obtains a determiner (the trained SVM).  This is similar to Instant Spec [0020] which states that the machine learning model is the determiner:  “the determiner is formed using a machine learning algorithm such as a support vector machine”, “The determiner is an example of a learning model.”)
(d) using the determiner on the one or more time-series optical signals to obtain a determination result; (Albitar, Para [0017] as shown above:  “Support Vector Machines (SVM) with custom distribution kernel are used to detect abnormal flow distributions”).
(e) detecting a first operation of a user selecting an evaluation axis (Albitar, Para [0069], discloses:  “The system automatically detects gate definitions from user specified points and lines”.  Here, the system detects a user selecting an evaluation axis (“user specified points and lines”).
(f) subsequent to detecting the first operation, generating one or more graphs representing the determination result using the evaluation axis selected in (e); (Albitar, Para [0088], discloses:  “In one part of the analysis, a plot 610 is generated to illustrate the subpopulations identified during gating”.  As shown above, gating is performed based on the user selecting an evaluation axis (the first operation), and thus this plot is performed subsequent to the first operation.)
and (g) detecting a second operation of a user gating the object based on the one or more graphs (Albitar, Para [0081], discloses:  “Users also have the option to manually adjust the gating.”  This is based on the graphs, as Albitar discloses that gating is done using 2-D plots in [0010]:  “The traditional approach in analyzing the flow data typically involves a “gating” method on the data to separate certain groups of cells and a manual examination of a large collection of 2D plots of the data with two parameters at a time.”)
wherein (c) and (d) are performed without use of an image of the object. (Albitar, Para [0043], discloses:  “The raw data generated by the flow cytometer 106 is input into a computer processing system (step 302) which includes at least a memory and a processor that is programmed to execute one or more support vector machines.”)

As per Claim 21, Albitar teaches the method according to claim 9.  Albitar teaches further comprising detecting one or more time-series optical signals associated with the object. (Albitar, Para [0003], discloses:  “Flow cytometry is the measurement of characteristics of minute particles suspended in a flowing liquid stream. A focused beam of laser light illuminates each moving particle and light is scattered in all directions. Detectors placed forward of the intersection point or orthogonal to the laser beam receive the pulses of scattered light, generating signals which are input into a computer analyzer for interpretation.”  Here Albitar discloses a structured lighting pattern (“laser light illuminates each moving particle”), resulting in one or more time-series optical signals (“receive the pulses of scattered light”)).

As per Claim 22, Albitar teaches the method according to claim 9.  Albitar teaches wherein the at least one attribute comprises morphological information associated with the object. (Albitar, Para [0003], discloses:  “The total amount of forward scattered light detected depends on particle size and refractive index but is closely correlated with cross-sectional area of the particle as seen by the laser, whereas the amount of side scattered light can indicate shape or granularity”.  Here, Albitar discloses morphological information (“shape”)).

As per Claim 23, Albitar teaches the method according to claim 22.  Albitar teaches wherein the morphological information comprises at least a shape or one or more components of the object (Albitar, Para [0003], discloses:  “The total amount of forward scattered light detected depends on particle size and refractive index but is closely correlated with cross-sectional area of the particle as seen by the laser, whereas the amount of side scattered light can indicate shape or granularity”.  Here, Albitar discloses “shape”).

As per Claim 24, Albitar teaches the method according to claim 9.  Albitar teaches wherein the determination result comprises one or more scores obtained by using the determiner. (Albitar, Para [0067], discloses:  “In the preferred embodiment, this final analytical step would be performed by a support vector machine, generating a diagnostic score.”)

As per Claim 25, Albitar teaches the method according to claim 24.  Albitar teaches wherein the one or more scores comprise one or more support vector machine (SVM) scores. (Albitar, Para [0067], discloses:  “In the preferred embodiment, this final analytical step would be performed by a support vector machine, generating a diagnostic score.”)

As per Claim 27, Albitar teaches the method according to claim 9.  Albitar teaches wherein the structured lighting pattern comprises a plurality of regions having different optical characteristics. (Albitar, Para [0006], discloses a structured lighting pattern:  “In some instruments, multiple fluorochromes may be analyzed simultaneously by using multiple lasers emitting at different wavelengths”.  Also in Albitar [0004], they disclose different regions having different optical characteristics, as they discuss dyes for different regions:  “Further properties of the cell, such as surface molecules or intracellular constituents, can also be accurately quantitated if the cellular marker of interest can be labeled with a fluorescent dye; for example, an antibody-fluorescent dye conjugate may be used to attach to specific surface or intracellular receptors. Immunophenotyping by characterizing cells at different stages of development through the use of fluorescent-labeled monoclonal antibodies against surface markers is one of the most common applications of flow cytometry. Other dyes have been developed which bind to particular structures (e.g., DNA, mitochondria) or are sensitive to the local chemistry (e.g., Ca++ concentration, pH, etc.”)).

As per Claim 28, Albitar teaches the method according to claim 9.  Albitar teaches wherein detecting the one or more time-series optical signals is associated with the object changing a relative position relative to the structured lighting pattern.  (Albitar, Para [0003], discloses that the objects “flow” through the system, and thus their relative position to the lighting pattern will change as they flow through:  “Flow cytometry is the measurement of characteristics of minute particles suspended in a flowing liquid stream. A focused beam of laser light illuminates each moving particle and light is scattered in all directions. Detectors placed forward of the intersection point or orthogonal to the laser beam receive the pulses of scattered light, generating signals which are input into a computer analyzer for interpretation”).

As per Claim 30, Albitar teaches the method according to claim 9.  Albitar teaches wherein the one or more pixel detection elements is chosen from the group consisting of a photomultiplier tube (PMT), a line type PMT element, an avalanche photodiode (APD), a photodetector (PD), a CCD camera, and a CMOS sensor. (Albitar, Para [0006], discloses:  “The fluorescence emission from each cell is collected by a series of photomultiplier tubes, and the subsequent electrical events are collected and analyzed on a computer that assigns a fluorescence intensity value to each signal in Flow Cytometry Standard (FCS) data files”).

As per Claim 31, Albitar teaches the method according to claim 9.  Albitar teaches wherein in (e), the user selects an evaluation axis among a plurality of evaluation axes. (Albitar, Para [0069], discloses:  “The system automatically detects gate definitions from user specified points and lines.”  Here, the user specifies “points and lines”, and one of ordinary skill in the art will appreciate that a plurality of points and lines on a plot are possible.)

As per Claim 32, Albitar teaches the method according to claim 9.  Albitar teaches wherein the evaluation axis indicates the at least one attribute of the object. (Albitar, Para [0023], discloses that the plots on which the “points and lines” are selected, are plots based on the attributes of the object as a result of the light scatter events: “generating a plurality of plots of the side scatter and forward scatter events in two- or three dimensions, the plurality of plots comprising flow cytometry data”).

As per Claim 33, Albitar teaches the method according to claim 9.  Albitar teaches wherein the number of objects corresponding to each degree of the attribute is shown on the evaluation axis of the one or more graphs. (Albitar, Para [0050], discloses:  “For each of the 13 tubes, FSC and SSC were measured, allowing gating to exclude cellular debris, shown in the lower left corner of FIG. 2. In addition, different combinations of antigen specificities with fluorescence markers were used for each tube. Table 1 below lists the different combinations of monoclonal antibodies with the following markers: FITC (fluoroscein isothiocyanate), PE (phycoerythrin), PerCP (peridinin-chlorophyl), and APC (allophycocyanin). Monoclonal antibodies conjugated with the identified fluorescent markers are commercially available from a number of different sources including Becton-Dickinson Immunocytometry Systems (San Jose, Calif.), DakoCytomation (Carpinteria, Calif.), Caltag (Burlingame, Calif.) and Invitrogen Corporation (Camarillo, Calif.). The CD45 antibody, used for enumeration of mature lymphocytes, is included in each combination for validation of the lymphocyte gating.”  Below, this is illustrated in Albitar Fig. 2, where the number of objects (each dot in the scatterplot) in each evaluation axis is shown, based on degrees of the attributes determining if they fall within the axes representing the gates:

    PNG
    media_image1.png
    468
    452
    media_image1.png
    Greyscale


As per Claim 34, Albitar teaches the method according to claim 9.  Albitar teaches wherein the method further comprising sorting the object subsequent to step (g) based on the user gating the object based on the one or more graphs.  (Albitar, Fig. 2 shown above, shows that objects sorted into categories (“Lymph”, “Mon”, “Myel”, etc) based on the gating of the object based on the graph).

As per Claim 35, Albitar teaches the method according to claim 9.  Albitar teaches wherein the method further comprises the object flows through a flow path in step (a). (Albitar, Para [0003], discloses:  “Flow cytometry is the measurement of characteristics of minute particles suspended in a flowing liquid stream”)

As per Claim 36, Albitar teaches the method according to claim 9.  Albitar teaches wherein the one or more machine learning operations comprise use of one or more members selected from the group consisting of: SVM, neural network, random forest, principal component analysis, and autoencoder. (Albitar, Para [0067], discloses SVM:  “In the preferred embodiment, this final analytical step would be performed by a support vector machine, generating a diagnostic score.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Albitar in view of Tsujioka et al. (“Three-dimensional shape measurement system using optical spatial modulator and zoom camera”; hereinafter “Tsujioka”).
As per Claim 29, Albitar teaches the method according to claim 9. However, Albitar does not teach wherein the structured lighting pattern is provided by an optical spatial modulator. (Tsujioka, Abstract, discloses:  “An automatic measurement system of three-dimensional shapes by a projection method with striped patterns from an optical spatial modulator has been developed.”)
Tsujioka and Albitar are analogous art because they are both in the field of endeavor of using optical signals to analyze an object.
It would have been obvious before the effective filing date of the claimed invention to combine the machine learning supported flow cytometry of Albitar with the optical spatial modulator of Tsujioka.  One of ordinary skill in the art would have been motivated to do so in order to perform the measurements in less time and to be able to expand the measurement area (Tsujioka, Abstract: “This system has the following advantages. (1) It is possible to capture the surface topography without any contact. (2) The time required for the measurements is shorter than the light-section method. (3) The optical spatial modulator using a liquid crystal projector is possible to control the striped patterns accurately by the computer. (4) It is possible to measure precisely and to expand the measurement area using a zoom camera”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et. al. (“Transfer Learning for Auto-gating of Flow Cytometry Data”) discloses using machine learning, in particular SVM, with flow cytometry
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        /ANN J LO/Supervisory Patent Examiner, Art Unit 2126